In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00077-CV



JAMIL SAYFI D/B/A FARMERS TRUCK CENTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 53rd District Court
                 Travis County, Texas
          Trial Court No. D-1-GV-08-001425




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        Jamil Sayfi d/b/a Farmers Truck Center has filed a motion with this Court seeking to

dismiss this appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1).

        Accordingly, we dismiss this appeal.




                                                         Bailey C. Moseley
                                                         Justice

Date Submitted:           October 13, 2015
Date Decided:             October 14, 2015




1
 Originally appealed to the Third Court of Appeals in Austin, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2